Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 16/791,782 filed on 02/14/2020. 
Claims 1 – 20 are cancelled.
Claims 21 – 40 are added as new.
Claims 21 –40 are pending and ready for examination.


Priority
This application claims priority to US continuation Application No. 15/643,292 filed on 07/06/2017 (Now Patent US 10,565,841 B2), which claims priority to US provisional application no. 62/406,325 filed on 10/10/2016.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/27/2020, 08/04/2020, 10/26/2020 and 07/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 21 –40 (renumbered 1 – 20) are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Vikram Iyengar on 09/09/2021.

The following claims have been amended.
24.        (Currently Amended) The method of claim 23, wherein the selection data is further indicative of a coordination of usage, by the AP Wi-Fi device and the satellite Wi-Fi device, of the plurality of communication channels.  

26.        (Currently Amended) The method of claim 21, further comprising: 
collecting, over a period of time, data indicative of interference 
              characteristics at any of the AP Wi-Fi device or the satellite Wi-Fi 
              device; 
generating historical interference data based on the collection of the data 
             indicative of interference characteristics at any of the AP Wi-Fi 

wherein the determination to use [[a]]the third communication channel of 
              the plurality of communication channels is further based on the 
              historical interference data.  

27.        (Currently Amended) The method of claim 21, further comprising: 
receiving data indicative that the third communication channel has less 
              interference than the other communication channels of the 
              plurality of communication channels; 
wherein the determination to use [[a]]the third communication channel of 
              the plurality of communication channels is further based on the 
              data indicative that the third communication channel has less 
              interference than the other communication channels of the 
              plurality of communication channels.  

29.        (Currently Amended) The method of claim 28, further comprising: 
determining, based on the detected type of interference, that the 
              interference on the second communication channel will continue 
              for longer than a predetermined amount of time; 
wherein the determination to use the third communication channel is 
              further based on the determination that the interference on the 
              second communication channel will continue for longer than the 
              predetermined amount of time.

EXAMINER’S NOTE
In response to approval of Terminal Disclaimer filed on 09/09/2021, examiner has withdrawn Obviousness double Patenting issue with Patent no. US 10,565,841 B2 (Application No. 15/643,292).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Application claims submitted on 02/27/2020 have been fully considered. Prior arts listed in IDS has been considered and updated search has been conducted for independent claims 21, 33 and 37. Applicant’s submission for independent claims 21, 33 and 37 have overcome prior arts of record. The prior arts cited in IDS and PTO-892 have been found to be the closest prior arts, and the independent claims 21, 33 and 37 are therefore allowable.
The prior art Bahr (US 2017/0280337) discloses a coordinated multiple-AP system and method for alleviating AP overloading, sticky clients, and RF interference for use in a non-WLAN Controller (WLC) communication environment, such as a home network (Abstract). It teaches wireless fronthaul link that serves clients and backhaul link serves between APs, wherein both links are optimized to avoid RF interference while maintaining a high throughput fronthaul and backhaul, by changing one or more of channels, bands, etc. (¶ [0010]). The prior also shows wireless backhaul connection between AP Wii-Fi devices (Fig.4). The prior art does not disclose that a client Wi-Fi 
The prior art Fan et al. (US 2012/0026865) discloses a method 800 for providing femtocell service through a secondary backhaul link (Fig.8 and ¶ [0103] - [0104]). The prior art teaches monitoring performance condition of a primary backhaul link connection and if at least one performance condition is below a performance threshold, a telecommunication channel is established through at least a secondary backhaul link connection. However, it lacks teaching of a fronthaul channel and switching from one fronthaul channel to an another fronthaul channel for communication between a client Wi-Fi device and any of an AP Wi-Fi device or a satellite Wi-Fi device, as claimed in the instant application.
The prior arts of record fail to teach a method and a system for determining to use a third communication channel of a plurality of communication channels as a fronthaul channel for communication between a client Wi-Fi device and any of an AP Wi-Fi device or a satellite Wi-Fi device based on data indicative of interference characteristics at any of the AP Wi-Fi device or the satellite Wi-Fi device, wherein the data indicative of the interference characteristics at any of the AP Wi-Fi device or the satellite Wi-Fi device is received via a backhaul channel identified as a first communication channel of the plurality of communication channels to use for communication between the AP Wi-Fi device and the satellite Wi-Fi device, as substantially described in the independent claims 21, 33 and 37. The claims further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROWNAK ISLAM/Primary Examiner, Art Unit 2474